COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-16-00025-CR


DEBBIE ANNETTE MARTIN                                              APPELLANT

                                       V.

THE STATE OF TEXAS                                                       STATE


                                    ----------

     FROM CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY
                   TRIAL COURT NO. 1414205D

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      Appellant Debbie Martin pleaded guilty to theft of property valued under

$1,500 with two prior convictions. The trial court assessed Martin’s punishment

at six months’ confinement. Martin now attempts to appeal her conviction pro se.

      Texas Rule of Appellate Procedure 25.2 provides that a defendant who

pleads guilty to a crime may only pursue an appeal without the trial court’s


      1
      See Tex. R. App. P. 47.4.
permission if she is appealing a matter raised by written motion filed and ruled on

prior to trial. Tex. R. App. P. 25.2(a)(2)(A). Martin did not file any written motions

in the trial court prior to her trial date. Furthermore, both she and her attorney

signed the trial judge’s written certification stating that “this is a plea-bargain

case, and the defendant has NO right of appeal.” The certification further recites

that the trial judge informed Martin that she did not have any right to appeal her

conviction.

      Under Texas law, a defendant in a noncapital case “may waive any rights

secured him by law,” including the right to appeal. Tex. Code Crim. Pro. Ann. art.

1.14(a) (West 2005). Therefore, because the record supports the trial court’s

certification that Martin does not have any right of appeal, we dismiss this appeal.

Tex. R. App. P. 43.2(f).


                                                    /s/ Lee Gabriel

                                                    LEE GABRIEL
                                                    JUSTICE

PANEL: LIVINGSTON, C.J.; GABRIEL and SUDDERTH, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: March 3, 2016




                                          2